                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CARL JOSEPH MCDANIEL,

                       Plaintiff,

               v.                                              Case No. 20-cv-1919-bhl

WISCONSIN DEPARTMENT
OF CORRECTIONS, el al.,

                       Defendants.


                                              ORDER


       Plaintiff Carl McDaniel, a Wisconsin state prisoner who is representing himself, filed this

lawsuit under 42 U.S.C. §1983, alleging that the defendants violated his civil rights. Dkt. No. 1.

The Court received his $400.00 filing fee on January 25, 2021. Before the Court could screen the

complaint under 28 U.S.C. §1915A, McDaniel made several additional filings. He filed two

motions to supplement the complaint, a different “supplemental pleading,” a motion for

declaratory judgment, and a motion to include relevant evidence. Dkt. Nos. 8-9, 12, 13-14. The

Court will deny the motions.

       Regarding the motions to supplement, the Court will deny them as unnecessary and will

direct McDaniel to file one comprehensive amended complaint that encompasses all of the

information from his original complaint and his various supplements. The Court will enclose a

guide that explains how to file a complaint that the Court can effectively screen. It will also include

a blank prisoner complaint form. McDaniel must use the blank prisoner complaint form to file his

amended complaint. See Civil L. R. 9 (E.D. Wis.). If, after crafting his allegations in a concise

“who, what, when, where, why” manner, McDaniel believes he needs more space than is provided




          Case 1:20-cv-01919-BHL Filed 01/28/21 Page 1 of 2 Document 16
in the form complaint, he may attach a maximum of five typed, double-spaced pages (ten pages

total).

           The Court will deny the motion for declaratory judgment and the motion to include

relevant evidence as premature given that the Court has not yet determined whether this case can

proceed past screening. McDaniel is advised that filing numerous, unnecessary, motions will only

delay the case; it will not move the case forward faster. The best way to efficiently litigate this

case is to follow the instructions in the enclosed prisoner guide.

          IT IS THEREFORE ORDERED that the plaintiff’s motions to supplement the complaint

(Dkt. Nos. 8 and 13) are DENIED. The plaintiff must file one comprehensive amended complaint

on or before March 1, 2021. The Court will enclose a guide prepared by court staff to address

common questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner Litigants’

Common Questions,” this guide contains information that McDaniel may find useful in

prosecuting this case.

          IT IS ORDERED that the plaintiff’s motion for declaratory judgment (Dkt. No. 9) is

DENIED.

          IT IS ORDERED that the plaintiff’s motion to include relevant evidence (Dkt. No. 14) is

DENIED.

          Dated at Milwaukee, Wisconsin this 28th day of January, 2021.

                                                      s/ Brett H. Ludwig
                                                      Brett H. Ludwig
                                                      United States District Judge




                                                  2

            Case 1:20-cv-01919-BHL Filed 01/28/21 Page 2 of 2 Document 16
